FOURTH DIVISION
                                DOYLE, C. J.,
                       MILLER, P. J., and DILLARD, P. J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  December 14, 2016




In the Court of Appeals of Georgia
 A14A1770. REGENT v. THE STATE.

      MILLER, Presiding Judge.

      In Regent v. State, 299 Ga. 172 (787 SE2d 217) (2016), the Supreme Court of

Georgia reversed the judgment of this Court in Division 1 of Regent v. State, 333 Ga.

App. 350 (774 SE2d 213) (2015), in which this Court affirmed the denial of Regent’s

motion to merge his convictions for aggravated battery and aggravated assault.

Consequently, we vacate Division 1 of our opinion in Regent, supra, 333 Ga. App.

at 215, and in its place adopt the judgment of the Supreme Court as our own.

      The Supreme Court of Georgia did not address or consider Division 2 of our

earlier opinion, in which we vacated the banishment provision in Regent’s sentencing

order, and remanded this case to the trial court for the purpose of resentencing Regent

on that provision. Because Division 2 is consistent with the Supreme Court’s opinion,
that division becomes binding upon the return of the remittitur. Shadix v. Carroll

County, 274 Ga. 560, 563 (1) (554 SE2d 465) (2001).

      Judgment reversed in part, and case remanded. Doyle, C. J., and Dillard, P.

J., concur.




                                        2